Citation Nr: 1515527	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1969, which includes service in the Republic of Vietnam (Vietnam).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claims for service connection for epilepsy, bipolar disorder, posttraumatic stress disorder (PTSD), and a heart condition, and denied his claim to reopen a claim for service connection for irritable bowel syndrome (IBS).

Before the present appeal was certified to the Board, the RO granted service connection for PTSD and IBS in a May 2012 rating decision.  In addition, in April 2011, VA confirmed the Veteran's withdrawal of his claim for service connection for a heart condition.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the claims for service connection for PTSD, IBS, and a heart condition, and the Board will not address these issues at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran presented testimony at a videoconference before the undersigned Veterans Law Judge (VLJ) in February 2015.  


FINDINGS OF FACT

1.  Epilepsy did not have onset during service, did not have onset within one year of discharge from active service, was not caused or aggravated by exposure to herbicides during service, and was not otherwise caused by active service.

2.  There is no competent evidence that the Veteran suffered from bipolar disorder during service or suffered from bipolar disorder during the pendency of his claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for epilepsy have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in July 2006 and May 2013.  In addition, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, non-VA treatment records, and records obtained from the Social Security Administration (SSA) that include treatment records from various non-VA clinicians.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

During his February 2015 Board hearing, the Veteran testified that prison health records dated 1983 document his first diagnosis of bipolar disorder and that he believes that he submitted all of his records from the Bureau of Prisons in 2011.  VA has in-prison treatment records that are dated August 1999, June 2003 to July 2003, December 2004, and December 2010 to July 2011.  The record is negative for prison treatment records from the 1980s.  Notwithstanding this finding, the Board finds that VA does not have a duty to obtain these records because, as explained in the merits section of this decision, the Veteran's claim for service connection for bipolar disorder fails on the ground that this condition was not shown or noted during service and the competent evidence of record fails to show that he had this condition during the pendency of his appeal.  See 38 U.S.C.A. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").

Additionally, VA did not provide an examination or obtain an opinion as to the etiology of the Veteran's epilepsy or bipolar disorder, but as explained in the merits section of this decision, the preponderance of the evidence is against finding that epilepsy had onset during service or within an applicable presumptive period, and is against finding that the Veteran has bipolar disorder.  Thus, VA has no duty to provide an examination or obtain an opinion as to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence and asked questions directed at identifying whether the Veteran meets the criteria for service connection for the claimed conditions.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims for Service Connection

During his February 2015 Board hearing, the Veteran testified that he sustained a concussion and traumatic brain injury (TBI) when he dove into a foxhole during a mortar attack in Vietnam and asserted that he developed epilepsy and bipolar disorder as a result.  The Veteran testified that he was diagnosed with epilepsy in 1975 and was diagnosed with bipolar disorder in prison in 1983.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as epilepsies.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


A.  Epilepsy

The Veteran's STRs are negative for any reports or complaints of a seizure disorder.  In addition, although the Veteran testified that he sustained a TBI during service in Vietnam, nothing in the record beyond the Veteran's lay contentions suggest a link between a claim head injury during combat and the claimed disabilities.  The Board observes the Veteran's STRs are negative for any reports that he sustained a head injury during service.  The record shows that the Veteran served in combat in Vietnam from April 1968 to July 1968; he was hospitalized in Vietnam from June 1968 to July 1968 for chronic diarrhea of undetermined etiology, at which time he was also treated for a rash; and he was treated for malaria in Okinawa, Japan, from November 1968 to December 1968.  Notably, a December 1968 discharge summary indicates that the Veteran was "extensively evaluated" in Vietnam and in Japan; his physical examination was normal; and, notwithstanding a diagnosis of a functional bowel disorder, a review of systems was otherwise negative.  The Veteran's January 1969 separation examination only indicates that the Veteran had scars and defective vision at that time.

Postservice, in July 1976, the Veteran was treated at a non-VA hospital for "unexplained syncopal attacks" that were increasing in severity.  He reported that he experienced blackouts on two occasions and had a long history of trauma, which includes fights, motor vehicle accidents, and an electrical shock injury.  Notably, he did not metion a combat service injury.  The final impression was "unexplained syncopal attacks, consider psychomotor epilepsy due to old trauma, possible convulsive equivalent, possible space occupying lesion" and sociopathic personality.
	
In August 1976, the Veteran was admitted to a non-VA hospital for cerebral contusion and epilepsy.  The related treatment records document the Veteran's report of blackouts during the previous six months and that he had a history of head injuries, with concussion in 1959 and a motor vehicle accident in 1972.  The Veteran reported that his past medical history includes malaria and dysentery in 1968 and an electrical shock injury in 1971, but he did not report that he sustained a head injury during service.  The discharge diagnosis was "convulsive disorder, type and etiology undetermined."

Correctional institution records dated February 1979 document the Veteran's report of head trauma at eleven years old and postservice head trauma in 1971.

In addition, the record includes a January 2012 neurology clinic follow-up note that documents the Veteran's history of seizures since 1976 and his report that he has had multiple head traumas throughout his life.  Specifically, the Veteran reported a head injury that required stitches when he was eleven years old, a motor vehicle accident in 1970, and numerous fights that resulted in head trauma.

In April 2012, a VA examiner reported that the Veteran has a diagnosis of TBI due to a 1976 motor vehicle accident that is the likely cause of his seizure disorder.

The Board finds it highly probative that the Veteran's postservice records do not note the Veteran's alleged in-service head trauma or that the Veteran reported any in-service head trauma when questioned about his past medical history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, as the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes, the Board assigns little probative value to the Veteran's current statements that he sustained a head injury during service.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

Although the Veteran served in combat and is entitled to the benefit of the presumption under 38 U.S.C.A. § 1154(b), the Board finds that the evidence is against finding that the Veteran's current epilepsy had onset during combat service or that he sustained a head injury during combat service productive of any disability, as his separation examination and records of his treatment immediately following service are negative for reports or complaints of an in-service head injury or a seizure disorder that had onset prior to 1976.  Thus, 38 U.S.C.A. § 1154(b) is not for application here.

In addition, the Board finds that the Veteran cannot avail himself of the presumptions concerning chronic diseases or herbicide exposure because a seizure disorder was not shown during his active service or within one year of active service; epilepsy is not listed under 38 C.F.R. § 3.309(e) as a condition for which presumptive service connection for herbicide exposure may be granted and the record is negative for competent evidence that the Veteran's epilepsy was caused by herbicide exposure; and the Veteran has conceded that his claimed condition started many years after his service.  Thus, the Board also finds that direct service connection cannot be established because the evidence does not show, nor does the Veteran allege, that epilepsy had onset during his period of active service.

In so finding, the Board notes that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the etiology of his epilepsy because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau, 492 F.3d at 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bipolar Disorder

The Veteran's STRs are negative for any reports or complaints of a psychiatric disability.

Although recent treatment records document bipolar disorder as part of the Veteran's medical history and indicate that he was diagnosed with this condition in the early 1980s, the Board finds that clinicians have continued to document this diagnosis based on the Veteran's lay account of his medical history and have not documented a diagnosis of bipolar disorder following a competent and adequate medical evaluation.

In April 2012, a VA examiner diagnosed the Veteran with PTSD and personality disorder, not otherwise specified.  The examiner reported that the Veteran has no manic history and indicated that he was misdiagnosed with bipolar disorder in the 1980s.  Thus, the Board finds that the competent and adequate evidence of record fails to show that the Veteran currently has bipolar disorder or had bipolar disorder during the pendency of the present appeal.

As evidence of a present disability is necessary before service connection may be granted, the Board finds that service connection for bipolar disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  Although the Veteran asserts that he has bipolar disorder, he is not competent to diagnose a psychiatric disability.  See Jandreau, 492 F.3d 1372 at 1377; Layno, 6 Vet. App. at 469-470.  Whether he has bipolar disorder is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.

Based on the foregoing, the Board finds that the appeal must be denied; there is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for epilepsy is denied.

Service connection for bipolar disorder is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


